UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6953



DANIEL TEMPLE, a/k/a Dan Temple,

                                                Plaintiff - Appellant,

          versus


OCONEE   COUNTY   MEMORIAL   HOSPITAL;   SOUTH
CAROLINA DEPARTMENT OF SOCIAL SERVICES; OCONEE
COUNTY SHERIFF’S DEPARTMENT,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-02-3627)


Submitted:   August 12, 2004                 Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Temple, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Daniel   Temple   appeals     the   district   court’s     judgment

accepting the recommendation of the magistrate judge and dismissing

without prejudice his civil rights complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Temple v. Oconee County Mem’l

Hosp., No. CA-02-3627 (D.S.C. May 13, 2004).                 Because Temple is

proceeding on appeal under the PLRA, we deny the motion for in

forma pauperis status.        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately     presented    in   the

materials     before    the   court   and     argument   would   not     aid   the

decisional process.



                                                                         AFFIRMED




                                      - 2 -